 In the Matter Of YALE RUBBER MANUFACTURING COMPANY, EMPLOYERAND PETITIONERandUNITED RUBBER, CORK,LINOLEUM AND PLASTIC:WORKERS OF AMERICA, C. I. O.CaseNo. 7-Rlll-1 7.DecideclJuly 11, 1949DECISIONANDORDERUpon a petition duly filed a hearing in this matter was held atSandusky, Michigan, on April 13, 1949, before Francis E. Berger,.hearing officer.The hearing officer referred to the Board a motion of-the Union to dismiss the petition. Since we are dismissing the petitionfor reasons other than those asserted by the Union in its motion, wefind it unnecessary to rule upon the motion in the posture presented bythe Union.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section3 (b) of the Act,the Boardh.as delegated its powers in connection with this case to a three-memberpanel [Members Reynolds, Murdock,and Gray].Upon the entire record in this case, the Board folds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.United Rubber, Cork, Linoleum and Plastic Workers of America,,C. I. 0., herein called the Union, is a labor organization claiming to.represent employees of the Employer.3.The alleged question concerning representation :Approximately 5 years ago the Employer opened an office and ware-house in Detroit, Michigan.The primary operations performed at the.Detroit installation were the purchasing and resale of rubber prod-ucts.No manufacturing was engaged in there.About31/z years ago,.the Employer acquired a plant at Yale,Michigan, for the purpose ofmanufacturing dense rubber.Shortly thereafter,the Employer recog-nized the Union as the exclusive bargaining agent for the productionand maintenance employees at this plant. In November 1946, the Em-ployer and the Union executed a 1-year collective bargaining contract85 N. L.R. B., No. 21.131857829-50--vol. 85-10 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDcovering these employees, and excluding the employees at the Detroitoffice and warehouse.At the expiration of this contract, a similarcontract was negotiated and signed in November 1947, for a 2-yearterm ending December 1, 1949.During the summer of 1947, increased orders warranted an expan-sion of the Employer's manufacturing operations.A survey of theEmployer's facilities at Yale and of the resources of the town of Yaleindicated that the limited supply of water available to the Employerwould make expansion of the Yale plant financially unwise.TheEmployer therefore decided to look elsewhere for another plant and,inMarch 1948, purchased a plant at Sandusky, Michigan,-22 milesfrom Yale.From the date of purchase until October 1948, mainte-nance and construction employees readied the Sandusky plant forthe production of dense rubber, the same product as was being turnedout at Yale.Production commenced at Sandusky on a small scalein October 1948 and increased gradually until March 1949, when pro-duction had achieved capacity. In the meantime production at theYale plant was being curtailed, until in February 1949 the last em-ployees at the Yale plant were discharged and the plant shut down.'Shortly after the close of the Yale plant, at a time when the Unionsought to enforce the 1947 contract to cover the employees at San-dusky, the Employer filed the petition herein for an election amongthe employees at Sandusky.The Union claims that the current 1947contract is a bar to such an election.When the 1947 contract was executed, the Employer recognizedthe Union as the majority representative in a production and main-tenance unit at the Employer's operation at Yale and continued torecognize the Union as such until the Yale plant closed.The Em-ployer now refuses to recognize the Union as the majority representa-tive of the employees at its Sandusky plant alleging that all of the150 employees at Sandusky are new employees.However, the recordshows that included in this classification as new employees are 70 em-ployees who were formerly employed by the Employer, and repre-sented by the Union, at the Yale plant.These 70 employees were of-fered employment at Sandusky and, upon acceptance of the offer,reported directly from the Yale to the Sandusky plant.Thus despitethe formality of signing "quit" slips at Yale as required by the Em-'The Employer statesthat the Yale plant is only temporarily shut down and that itwill reopenwhenconverted for the production of a new rubber product.The eventualreopeninghoweveris conditioned upon acquisition by the Employer of sufficient investmentcapitaland customers'orders to warrant the step. It appears therefore that these plansfor theYaleplant are highly conjectural and not at all certain of eventual ascertainment.Under thesecircumstances we cannot consider the Yale plant in existence for purposes ofthis proceeding. YALE RUBBERMANUFACTURING COMPANY133ployer and of being rehired at Sandusky, these 70 employees were ineffect transferred from Yale to the Sandusky plant.2The record also shows that much of the machinery formerly usedin the 'Yale plant is now used in the Sandusky plant.Although thismachinery has been supplemented by new and improved machinery,the production techniques and processes utilized at Yale have not beenaltered in any substantial manner.The supervisory and manage-ment personnel in charge of production at Yale is now similarly em-ployed at Sandusky.Under the foregoing circumstances we are impelled to the conclu-sion that the Sandusky operation of the Employer is essentially noth-ing more than the Yale operation transferred to a new location. Itfollows therefore that the 1947 contract between the Employer and theUnion covers employees at the new location and constitutes a bar toan election at this time.'In addition to the contention of the Employer discussed above, theEmployer contends that the Union's majority status should at thistime be tested because the number of employees in the unit has in-creased due to an expansion of the Employer's operation since the1947 contract was executed.We do not agree. The record indicatesthat there has been a 50 percent expansion in the Employer's opera-tions by virtue of the transfer from Yale to Sandusky.Although thisrepresents a substantial increase in the size of the unit, the recorddiscloses, as hereinbefore pointed out, that there has been no materialchange in the scope and character of the unit.Moreover, it appearsthat the employees within the unit at the time the 1947 contract wassigned were representative of the employees now constituting the Em-ployer's 'working force.Accordingly, as the 1947 contract is cur-rently in effect, we do not believe that the expansion warrants anelection at this time.4Nor do we find persuasive the Employer's further contention thatthe use of the words "Yale plant" in the 1947 contract I means that the2The Employer technically rehired these employees ostensibly to extinguish any seniorityrights acquired by them at the Yale plant. In addition,26 other former Yale employeeswho had left the Employer's employ at Yale of their own volition had been reemployedat Sandusky at the date of the hearing.'Cf.Matter of St.Regis Paper Co?epany (Multi--Wall Bag Plant),84 N. L.R. B. 454andMatter of General Electric Company(MedfordPlant),85 N. L.R. B. 150. In theGeneral Electriccase cited we found no contract bar wherea portionof a preexisting unitwas transferred and set tip as a new operation with a new managerial hierarchy.4Matter of Decker Clothes Inc.,83 N. L. R.B. 484.SeeMatter of Liggett d Myer8Tobacco Co.,73 N. L.R. B. 207, 210.6The Employer refers specifically to the introductory paragraph of the contract, whichis as follows:"THIS AGREEMENT, Made and entered into this 1st day of December 1947.by and between the YALE RUBBERMANUFACTURING CO., YalePlant,Yale,Michigan(hereinafter referred to as the "Company") and LOCAL UNION NO. 324,of the United 134DECISIONS OF NATIONAL LABOR RELATIONS BOARDterms of the contract can be applied only to such operations as may beconducted at the Yale plant.We believe that this interpretation isout of context and unnecessarily restrictive.Read in conjunction with.those words. immediately preceding and following, the words "Yaleplant" are clearly descriptive of one of the parties to the contract,.rather than of the operation or the unit covered by the contract.'Upon the basis of all the foregoing and the entire record in this.case, we find that no question concerning the representation of the Em-ployer's employees at its Sandusky, Michigan, plant exists.We shalltherefore dismiss the petition.ORDERIT IS HEREBY ORDERED that the petition herein be, and it hereby is,.dismissed.Rubber,Cork, Linoleum and Plastic Workers of America, CIO(hereinafter referred to.as the "Union"),covering all production and maintenance employees but excluding super-visory employees . . . .6Cf.Matter of George F. Brasfield and Company,Incorporated,72 N. L.R. B. 944, 945_